      Case 1:20-cv-04691-MKV Document 34 Filed 09/18/20 Page 1 of 3
1 of 3| P a g e



                                                                              Gerard P. Fox, Esq.
                                                                          gfox@gerardfoxlaw.com
September 18, 2020

VIA ECF

Honorable Mary Kay Vyskocil
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street, Room 2230
New York, New York 10007

           Re:                   Goureau, et al. v. Marcus Lemonis, et al.,
           Case No.:             1:20-cv-04691-MKV

           Honorable Judge Vyskocil,

        We represent Plaintiffs in the above captioned matter. We write, pursuant to Rule
4.A.i of Your Honor’s Individual Rules of Practice in Civil Cases, to respond to
Defendants’ September 16, 2020 letter. As an initial matter, under the guise of
“background,” Defendants letter includes unsubstantiated personal attacks that Plaintiffs
stole from Gooberry and other business ventures. Instead of deal with the well plead
allegations before them, Defendants attempt to paint Plaintiffs as the ones misappropriating
company funds. However, as Plaintiffs have stated in sworn declarations in the Delaware
matter and the Illinois matter, Plaintiffs have not improperly removed funds from their
businesses to pay for any improper expense let alone cars and trips.

           I.         Background

       For years Plaintiffs ran a successful retail business that focused on high end
women’s fashion. (Compl. ¶¶ 31-38.) Plaintiffs were looking to take their business to the
next level and were trying to find an investor with experience with family owned
businesses and retail stores. (Id. ¶ 37.) Unfortunately, that is the exact persona that
Defendant Marcus Lemonis (“Lemonis”) portrays on his show “The Profit.”

        In 2014, Plaintiffs’ store Courage.B, owned by Nominal Defendant Gooberry Corp.
(“Gooberry”) appeared on an episode of the show. In order to get Plaintiffs to appear on
the show Defendants made several misrepresentations to Plaintiffs. Defendant Machete
conducted Skype calls with Plaintiffs telling them that Lemonis truly helps the businesses
that appeared on the show and that he could and would help their business go to the next
level. (Id. ¶¶ 48-51.) All Defendants worked to create Lemonis’ persona, advertising and
marketing for the show which included false representations that Lemonis helped the
businesses that appeared on the show. (Id. ¶¶ 38-42, 201, 203.)


Hon. Mary Kay Vyskocil
Goureau, et al. v. Marcus Lemonis, et al.,
Case No :1:20-cv-04691-MKV
      Case 1:20-cv-04691-MKV Document 34 Filed 09/18/20 Page 2 of 3
2 of 3| P a g e

        While the show was filming, Defendants continued making representations to
Plaintiffs in order to induce them into a business relationship with Lemonis and his entities.
(Id. ¶¶ 53-63, 67-68.) Defendants kept Plaintiffs in the dark about the renovations and
changes being made to their business, and did not tell Plaintiffs they were exceeding the
previously agreed upon budget for the work. (Id.) Thus, when it came time to paper the
deal, Plaintiffs believed they had no choice but to move forward. (Id. ¶ 65.)

       Defendant ML Retail, LLC purchased an interest in Gooberry and the Shareholder
Agreement gave Lemonis and ML Retail nearly unbridled control over the company. (Id.
¶¶ 70-74.) As detailed extensively in the First Amended Complaint (“FAC”), Defendants
used this power over Gooberry to drown it in debt, mismanage the company, and
misappropriate its assets. (Id. ¶¶ 75-120.)

           II.        Response To Defendants’ Argument

         Defendants’ proposed motion to dismiss Plaintiffs’ FAC would be unsuccessful.
Defendants first argue that Plaintiffs have engaged in claim splitting. To support this
Defendants state that the Delaware litigation and this litigation both based on “(1)
participating in “The Profit” TV series; (2) allowing Lemonis to invest in Gooberry; and
(3) forming a new entity with Lemonis—ML Fashion.” (Dkt. No. 33 at p. 2.) That is not
true, only this instant case deals with the first two issues raised. The Delaware litigation
does not have any claims based on Plaintiffs’ participation in “The Profit” or Defendants
investment in Gooberry. Rather those are the issues at the core of this FAC. Similarly,
this litigation does not involve Plaintiffs and Defendants’ separate business venture of ML
Fashion, LLC. There is no actual overlap between the harms being addressed in the
Delaware litigation and this instant litigation. That the two may share similar causes of
action does not mean that the harms addressed by those causes of action and the facts
supporting those causes of action are the same—they are not.

       Defendants’ argument that there is a venue selection clause is a red herring. The
contracts with the venue clauses are the Credit Agreement and Security Agreement
between Gooberry and ML Retail. (Compl. Exs. C & D.) Plaintiffs’ claims do not arise
from those agreements. Rather those agreements illustrate how Defendants were able to
perpetrate their fraud, mismanagement, and misappropriation by drowning Gooberry in
debt to ML Retail. Plaintiffs’ claims arise from the Stock Purchase Agreement and
Shareholder Agreement which do not have venue provisions. (Id. Exs. A & B.)

        Defendants’ substantive attacks on Plaintiffs’ FAC fare no better. Plaintiffs have
alleged demand futility. The Shareholder Agreement requires the affirmative vote of ML
Retail for any action: (1) outside of the normal course of business, (2) amending the
Shareholder Agreement, (3) removing company management, (4) amending any company
contract with ML Retail, and (5) dissolving the company. (Id. ¶¶ 71-73, 125-126, Ex. B.)
Thus, as alleged, despite the fact that Plaintiffs are majority shareholders, Gooberry would
not have been able to obtain the relief requested by this lawsuit without the affirmative vote
of ML Retail, making the demand futile. (Id. ¶¶ 125-132.)

       Plaintiffs fraud claims have been plead with particularity. The FAC describes with
painstaking detail the representations Defendants made that induced them into the
Hon. Mary Kay Vyskocil
Goureau, et al. v. Marcus Lemonis, et al.,
Case No :1:20-cv-04691-MKV
      Case 1:20-cv-04691-MKV Document 34 Filed 09/18/20 Page 3 of 3
3 of 3| P a g e

agreements at issue and that constituted the continuing fraud. (See e.g. id. ¶¶ 38-69, 74-
75.)

       Plaintiffs’ RICO claim has also been adequately plead. Contrary to Defendants’
arguments it is not a rehash of their fraud and breach of contract claims but instead
describes an enterprise which uses, among others, a television show, advertising, and media
to promote the enterprise, gain control over small business, and defraud their owner.

       Further, none of Plaintiffs’ claims are barred by the economic loss doctrine. The
doctrine does not apply to Plaintiffs’ fraud claims. Hart v. BHH, LLC, No. 15cv4804, 2017
U.S. Dist. LEXIS 105187, at *4 (S.D.N.Y. July 7, 2017) (discussing that economic loss
doctrine does not bar fraudulent inducement and intentional fraud claims.) As will be
expanded upon in Plaintiffs’ opposition, Plaintiffs’ other tort claims are not barred by the
doctrine.

        Plaintiffs’ claim for breach of the implied covenant of good faith and fair dealing
will survive a motion to dismiss. As alleged in the FAC, the Shareholder Agreement gave
ML Retail the sole discretion to run the company. In these situations, “the implied
covenant mandates that the party exercise such discretion in good faith, rather than in an
arbitrary or irrational manner.” In Touch Concepts v. Cellco P'ship, 949 F. Supp. 2d 447,
470 (S.D.N.Y. 2013).

       Moreover, unjust enrichment claims can be plead as an alternative to contract based
claims. Seiden Assocs. v. ANC Holdings, Inc., 754 F. Supp. 37, 39 (S.D.N.Y. 1991).

        Further, Plaintiffs’ causes of action for a receiver and injunction are proper claims
that should not be dismissed. United States Bank Nat'l Ass'n v. Nesbitt Bellevue Prop. LLC,
866 F. Supp. 2d 247, 255 n.4 (S.D.N.Y. 2012).

       Finally, to the extent the Court finds merit in any of Defendants’ argument in their
proposed motion, Plaintiffs will request leave to amend the FAC. Thank you for your
time and attention to this matter.

                                              Respectfully Submitted,

                                              /s/ Gerard P. Fox

                                              Gerard P. Fox (admitted pro hac vice)
                                              GERARD FOX LAW P.C.


cc:        Owen R. Wolfe, Seyfarth Shaw LLP (via ECF)
           Michael D. Wexler, Seyfarth Shaw LLP (via ECF)
           Jesse M. Coleman, Seyfarth Shaw LLP (via ECF)
           Kevin Green, Seyfarth Shaw LLP (via ECF)
           Maja Lukic, Gerard Fox Law P.C. (via ECF)
           Gerard P. Fox, Gerard Fox Law P.C. (via ECF)

Hon. Mary Kay Vyskocil
Goureau, et al. v. Marcus Lemonis, et al.,
Case No :1:20-cv-04691-MKV
